DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the art rejections of claim(s) 21 and 24 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “How to Install the ZipWall® Heavy Duty Zipper” - Jon-Don YouTube Video  (https://www.youtube.com/watch?v=D_5KTJnHYVA; screenshot from 0:20 of the video provided below).

a bench portion adapted to extend over a bench of a vehicle seat (although functionally recited only, the bench portion labeled in the illustrated copy of the screenshot below is adapted to extend over a bench portion to be an underlying bench for the bench portion of the cover), said bench portion consisting essentially of (the phrase “consisting essentially of” modifies “said bench portion” such that all the elements and only the elements recited subsequently make up the bench portion):
a bench width having a first bench half and a second bench half (as shown and labeled in the illustrated copy of the screenshot below), said first half located between the centerline and a first bench side edge of the bench portion, said second bench half located between the centerline and a second bench side edge of the bench portion, said second  bench side edge being positioned opposite said first bench side edge, said first and second bench side edges being approximately parallel to the centerline (as shown and labeled in the illustrated copy of the screenshot below);
a bench front edge extending between the first bench side edge and the second bench side edge (as labeled in the illustrated copy of the screenshot below); 
a bench rear edge extending between the first bench side edge and the second bench side edge, said rear edge being positioned opposite said bench front edge, said bench front and bench rear edges being approximately perpendicular to the centerline (as 


    PNG
    media_image1.png
    826
    1150
    media_image1.png
    Greyscale


a single slit  (labeled “placement of zipper and slit” in the screenshot above) positioned in the first bench half and having a closed end defined by a sub-portion of the first bench half, said closed end being proximal to the bench rear edge (as shown in the screenshot, above), said single slit dividing the bench portion into a first flap having a first flap width, and a second flap having a second flap width, wherein the second flap width is greater than the first flap width (as shown in the screenshot, above); and
a guard portion coupled to the bench front edge and consisting essentially of: 

a guard front edge opposite the bench front edge (as shown in the illustrated copy of the screenshot above), wherein the single slit is further positioned in the first guard half, said single slit further having an open end opening out through the guard front edge (as made clear from the video), said single slit dividing the guard portion into a third flap having a third flap width and a fourth flap having a fourth flap width, wherein the fourth flap width is greater than the first flap width (as shown in the illustrated copy of the screenshot above), wherein each of the first bench side edge, the second bench side edge, the first guard side edge, and the second guard side edge is a free-end edge (where the cover is a sheet material with side edges forming free-end edges of the first and second bench side edges and free-end edges of the first and second guard side edges as can be appreciated from the screenshot above and by viewing the video).

24.     The cover of claim 21, wherein the third flap width is approximately equal to the first flap width, and wherein the fourth flap width is approximately equal to the second flap width (as shown in the illustrated copy of the screenshot above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636